Citation Nr: 1737752	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-47 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for asthma.

3.  Entitlement to a rating in excess of 10 percent for uterine leiomyoma.

4.  Entitlement to a compensable rating for eczema.

5.  Entitlement to a compensable rating for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to July 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for headaches and eczema, rated 0 percent, each, and uterine leiomyoma, rated 10 percent, and denied service connection for asthma and sinusitis.

In her December 2010 Substantive Appeal, the Veteran requested a Travel Board hearing.  In a written statement received in September 2014, she withdrew the hearing request.

The issues were remanded in September 2015 for further development.

The Veteran is already service-connected for allergic rhinitis, effective July 21, 2007.  Therefore, the issue has been rephrased on the title page.

The Board has considered the claim of service connection for sinusitis and denied entitlement based on the evidence of record.  She has not raised any other issues, nor has any other issues been reasonably raised by the record, with respect to the sinusitis claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The issues of service connection for asthma, a rating in excess of 10 percent for uterine leiomyoma, a compensable rating for eczema, and a compensable rating for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no competent evidence of a diagnosis of sinusitis.


CONCLUSION OF LAW

The criteria for an award of service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection-In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

II.  Sinusitis

The Veteran claims entitlement to service connection for sinusitis.  

The Board notes that none of the three elements of service connection have been met for this claim.

Service treatment records (STRs) show she was seen with complaints of rhinitis and sinusitis and diagnosed with rhinitis in September 2003.  (See September 2003 STR; December 2006 STR).  A July 2007 separation examination reflects normal nose and sinuses.  There was no other treatment for sinusitis in service.  The Veteran is already service-connected for allergic rhinitis.

In the absence of an in-service injury and a current diagnosis, there is nothing upon which to base a potential nexus opinion.  Consequently, the three elements of service connection have not been satisfied.

VA treatment records and private treatment records do not provide a diagnosis of or treatment for sinusitis.

An April 2008 general VA medical examination reflects that per her history she complained of recurrent sinus headaches and congestion and that she had a CT that showed chronic sinusitis.  Her current treatment was Allegra and Singulair.  The examiner opined that it was from service, but did not provide an explanation for the conclusions.  The Board finds this VA examination of little probative value because it is inconsistent with the medical record and does not provide a rationale.

A July 2016 VA examination reflects complaints of congestion with allergies.  The examiner noted that a May 2010 CT (computer tomography) reflected clear mastoid air cells and visualized paranasal sinuses that were clear.  There were no significant abnormalities in the sinuses.  The examiner diagnosed her with allergic rhinitis and concluded that it was due to service.  The examiner stated that allergic rhinitis was well-documented in the active duty treatment record.  However, there was no opinion for chronic sinusitis because there was no diagnosis of chronic sinusitis.  The examiner noted that chronic rhinosinusitis (CRS) was defined as inflammatory condition that involved paranasal sinuses and linings of the nasal passages that lasts 12 weeks or longer.  The diagnosis requires objective evidence of mucosal inflammation.  The examiner also explained that:

In some iterations of the definition, the phrase "despite attempts at medical management" [was] included to eliminate the possibility that CRS simply represents untreated acute rhinosinusitis.  However, it [was] problematic to include, this phrase, since there [was] no definitive standard of treatment.  The diagnosis of CRS was based upon the presence of suggestive symptoms, in combination with objective evidence of mucosal inflammation.  The diagnosis of CRS [was] based on the two of the four symptoms:  1) anterior and/or posterior nasal mucopurulent drainage; 2) nasal obstruction/nasal blockage/congestion; 3) facial pain, pressure, and/or fullness; 4) reduction or loss of sense of smell.  Although symptoms must be present to consider the diagnosis, there [was] a poor correlation between the symptoms of CRS and objective measures of mucosal inflammation are also required the diagnosis.  Objective evidence of inflammation.  In addition, establishes the diagnosis requires objective evidence sinus mucosal disease on sinus CT imaging or direct endoscopic examination, because symptoms alone [were] not sufficiently specific.  Objective evidence of mucosal inflammation requires demonstration of one or more of the following findings, using nasal endoscopy and/or CT imaging.  Purulent (not clear) mucus or dema in the middle meatus or ethmoid regions polyps in the nasal cavity or the middle meatus.  Radiographic imaging demonstration mucosal thickening or partial or complete opacification of the paranasal sinus.

Here, the Veteran is already service-connected for allergic rhinitis and does not have a separate diagnosis of sinusitis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of sinusitis falls outside the realm of common knowledge of a lay person.

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim of sinusitis is therefore denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, 3.312; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Service connection for sinusitis is denied.


REMAND

Regarding asthma, the claim was remanded in September 2015 for clarification from a VA examiner.  Specifically, the remand requested to determine the nature and etiology of her respiratory disability.  The examiner was requested to identify (by diagnosis) each respiratory disability found/shown and whether it was as least as likely as not (a 50% or better probability) that she has a diagnosis of asthma.  The examiner was also asked to identify the likely etiology for each diagnosed respiratory disability entity found.  "Specifically, [was] it at least as likely as not (a 50 % or better probability) that any [was] related to the Veteran's active service/complaints therein?  If not, please identify the etiology considered more likely."  The examiner was also asked to address the relevance of STRs noting treatment for restrictive airway disease in February 2006.  Here, the July 2016 examiner failed to respond to the posed questions with explanation.  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

By way of history, the Veteran's STRs note a diagnosis of restrictive airway disease, for which an Albuterol inhaler was prescribed.  (February 2006 STR.)  On April 2008 VA examination, asthma was diagnosed; however, a nexus opinion was not provided.  The Veteran was diagnosed with asthma in a July 2015 in a "psychiatric note."  However, an April 2009 VA treatment record reflects no diagnosis of asthma.

The evidence reflects that she submitted an application for vocational rehabilitation in April 2008, which was granted the same month.  (See April 2008 rating decision).  The Veteran again applied for vocational rehabilitation in June 2016.  On remand, these records must be obtained and associated with the evidence of record.

Finally, the RO/AMC should obtain all outstanding VA treatment records and any pertinent private treatment records to ensure completeness of the record.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Birmingham, dated since January 2015.

2.  Associate with the claims file the Veteran's VA vocational rehabilitation folder.

3.  Make arrangements to obtain the information necessary from the Veteran to obtain any private treatment records not already associated with the claims file.

4.  The RO/AMC should obtain an addendum to the July 2016 medical opinion.  The entire record must be reviewed by the examiner and any studies indicated should be completed.  Based on review of the record, and examination of the Veteran (if determined necessary), the examiner should provide opinions that respond to the following: 

(a) Please identify (by diagnosis) each respiratory disability found/shown.  Specifically, is it at least as likely as not (a 50% or better probability) that the Veteran has diagnoses of asthma?  Please note the clinical findings that support the opinion offered.  Also, please comment on the February 2006 STR restrictive airway disease, April 2008 VA examination finding of a diagnosis of asthma, April 2009 VA treatment record finding of no diagnosis of asthma, and July 2015 psychiatry note with a diagnosis of asthma.

(b) Please identify the likely etiology for each diagnosed respiratory disability entity found.  Specifically, is it at least as likely as not (a 50 % or better probability) that any is related to the Veteran's active service/complaints therein?  If not, please identify the etiology considered more likely.  

The examiner must explain the rationale for all opinions, citing to the record, as appropriate.

5.  Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


